DIXON, Judge,
dissenting.
I dissent.
The record and briefing in this case are far from satisfactory. The presentation of evidence in the trial court on the Juvenile Officer’s behalf was, at best, perfunctory. The court and the child have not been well served by counsel for the respondent Juvenile Officer, either at the hearing or in this court. The hearing was February 9, 1984. The trial court entered its order July 10, 1984. The transcript and legal file were presented for filing November 7, 1984. Appellant’s brief was timely filed. Respondent did not timely file a brief. After notice of such failure, a motion to file out of time was granted, on the stated ground that important issues were presented in the case which required additional time to brief. On April 3, 1985, respondent’s six-page brief was filed. Three pages are devoted to a fact statement, and the argument portion is two and one-half pages.
Appellant mother’s sole contention is that no clear, convincing, and cogent evidence supports the trial court’s order terminating her parental rights. The Juvenile Officer concedes that the only grounds upon which the trial court order rests are those embraced within § 211.447.2(2)(g), relating to the mother’s mental condition, and § 211.447.2(2)(i)b, relating to the mother’s failure to rectify the conditions that caused the child to be removed from custody.1 The court’s order undoubtedly rests on a finding that the mother suffered from a mental condition, which rendered her “... unable to form an intent or to act knowingly....” The order also rests, alternatively, on her failure to rectify the conditions which caused the original order changing custody.
At the hearing, the Juvenile Officer presented the testimony of two case workers who had been in charge of the juvenile and her mother from March 1981 until November 1983. These witnesses testified about the court-approved plans and the mother’s compliance or noncompliance with those plans. Most of the testimony is simply irrelevant to the issue presented here. In summary, the mother substantially complied with the first treatment plan, which began on April 29, 1981. A new plan, started on December 14, 1982, denied the mother any visitation until she had complied with the plan for ninety days. Included in the provisions of that plan was a requirement that she have a comprehensive psychiatric evaluation. This evaluation was performed by a Dr. Levine in March 1983. On May 5, 1983, a third plan was approved. It required that the mother continue treatment with Dr. Levine, and continued the denial of visitation. There was difficulty in obtaining funding, but even after it was obtained, the mother did not *333follow through with the treatment. In addition to this testimony, the Juvenile Officer introduced the records of the Western Missouri Mental Health Center and the case file. The case file was offered and admitted for the limited purpose of assisting the court in determining the child’s best interests and was specifically not offered on the merits of the ground for termination. From those documents, the following appears.
The mother was born in 1944. By her own account, she was first treated for mental disorder in 1964, at age 21. She was admitted to Western Missouri Mental Health Center as an inpatient in March 1972. She has had five or six children— three survive. Her son, born in September 1966, has been adopted by others. Her son, born August 1967, was detained in Western Missouri Mental Health Center in 1983. B.J.D.B., the child presently in question, was born June 3, 1977. The records are somewhat confusing, but the mother was admitted to St. Joseph State Hospital from March 26, 1974 to August 28, 1975. On April 1, 1976, she was again admitted and remained a patient until August 1977. She was on leave status from July 1976 until August 1977 and was not residing in the hospital. She was readmitted in October 1977 and remained until February 1978. In the fall of 1977, the mother left B.J.D.B. with her sister because of the mother’s imminent return to the hospital. In January 1978, the sister delivered the child to the Family Services Office in Jefferson City, Missouri, and the Juvenile Court assumed jurisdiction, placed custody in Family Services, and in March of 1978, transferred the child to the jurisdiction of Jackson County, where the mother was living after her discharge from the hospital. The child was placed in foster care immediately and has remained in the same foster home ever since.
It would serve no purpose to repeat the litany of admissions and treatments for this mother’s mental illness. She has had over twenty separate admissions to Western Missouri Mental Health Center. She was admitted to a state hospital in South Dakota. She may have been treated in Illinois, Oklahoma, and Colorado. Beginning in March 1978, Family Services has attempted to keep track of the mother and to provide contacts between the mother and the child. The social workers saw the mother two or three times a month in the early years, except when the mother disappeared for periods of time. These contacts lessened over the years and became more sporadic. No plan for reuniting the mother and child was formulated until 1981.
The record is far from clear, but the mother apparently visited with the child on a monthly basis from 1978 to late 1982. In December 1982 the visitations were stopped on the order of the juvenile court commissioner.
The trial court’s termination order recites as follows:
[T]he mother suffers from and has suffered from a mental disorder variously described as an affective disorder, either of a manic depressive or schizoaffective nature, schizophrenia of a chronic undifferentiated type, depressive neurosis, schizoid personality, atypical manic-depressive compounded by habitual excessive drinking and other substance abuse and emotional immaturity and chronic free-floating anxiety with the result that she is unable to appropriately or positively react to stress, exercises poor judgment and insight and evidences paranoid-like ideation; ....
Evidentiary support unquestionably exists for those findings of fact. The findings are but recitations of diagnoses and findings of persons treating the mother for her mental illness, and they appear repetitively in the various admissions. Based on these findings, the trial court concluded:
[Fjurther, as a result [she] is unable consistently to form an intent or act knowingly; ....
Nothing in this record supports that conclusion. No medical witness testified to any such condition, nor is there even a statement in any of the records that the mother was unable to “form an intent” or *334“to act knowingly.” In fact, the record reveals the opposite. The mother was described in the records as “well oriented,” “reliable on statements,” “memory intact,” “no memory impairment,” “oriented to time, place, and person,” “intellect average,” “insight and judgment essentially normal.” It is also true that the records exhibit bizarre statements and behavior, but, in many instances, these were noted on admission from police custody when she had been drinking. The majority cites from one admission and says there is a “corpus” of such evidence. There is no such body of evidence as the majority suggests.
Proceedings for the termination of parental rights are of the utmost gravity because of the resultant severance of all ties between a natural parent and a child. D.J.A. v. Smith, 477 S.W.2d 718 (Mo.App.1972). The power to terminate parental rights is entirely statutory and it is imperative that the statutes be strictly complied with. The statute, itself, requires that the order terminating parental rights recite a factual finding of one or more conditions permitting termination. The finding must be supported by clear, convincing, and cogent evidence, § 211.447.2(2), and this requirement has constitutional dimension. Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982).
Substantial evidence must support the findings and an absence of substantial evidence justifies reversal. Juvenile Office of Cape Girardeau Cty. v. M.E.J., 666 S.W.2d 957 (Mo.App.1984).
This record contains no evidence that the mother is suffering from a mental condition, which “renders him (her) unable to form an intent or act knowingly.” The trial court made its ultimate finding based on the existence of the mental conditions noted in the record. The record contains no evidence that the existence of such mental conditions necessarily demonstrates the mother’s inability to form an intent or act knowingly. Without such evidence, the trial court’s conclusion lacks substantive evidence to support it and must be reversed. In Interest of C.P.B., 641 S.W.2d 456 (Mo.App.1982), is a case where there were comparable, although stronger, facts for termination, yet the court held the evidence was not sufficient to support termination of the mother’s parental rights.
The statute requires clear, cogent, and convincing evidence that a mental condition exists which “renders” the parent “unable to form an intent or act knowingly.” No evidence exists of any kind that the mother’s mental condition “renders” her “unable to form an intent or act knowingly.” There is no evidence in the instant ease that the mother’s condition is incurable or permanent, a necessary finding under the statute. In fact, the most recent evaluation by Dr. Levine suggests that remedial care would make the mother a suitable custodian. Not only is there no proof her condition is irreversible, the only proof on the issue is to the contrary.
The order terminating the parental rights of the mother should be reversed.

. All statutory references are to RSMo 1978 unless otherwise stated.